DETAILED ACTION
	In response to applicant’s amendments and arguments submitted on May 20, 2022 for Application# 17/112,655.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner remarks regarding Allowable Subject Matter
Claims 1-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 8-13 remarks regarding independent claims 1, 8 and 15 are persuasive. Examiner believes specifically invention to identify patterns and frequencies of the patterns in the data and creating a graph from the analyzed data of patterns in the per-user patterns structure. Examiner believes the limitation of “analyzing data using one or more schemas to identify patterns and frequencies of the patterns in the data, wherein each of the one or more schemas describes node types, edge types, and allowed edges between nodes, and wherein each of the patterns comprises one or more of the node types and one or more of the edge types; 
storing the patterns and the frequencies of the patterns in a global patterns structure; 
in response to input, creating a graph; 
analyzing the graph to identify one or more of the patterns in the global patterns structure that are present in the graph and in which frequencies; 
adding the identified patterns in the global patterns structure that are present in the graph to a per-user patterns structure with the frequencies of those identified patterns; 
scoring the identified patterns in the per-user patterns structure; 
selecting a subset of the identified patterns in the per-user patterns structure that have scores above a threshold as highlight queries; 
executing the selected subset of the identified patterns as highlight queries to generate results; and 
returning the results” is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101. 

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 8 and 15 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, analyzing data using one or more schemas to identify patterns and frequencies of the patterns in the data, wherein each of the one or more schemas describes node types, edge types, and allowed edges between nodes, and wherein each of the patterns comprises one or more of the node types and one or more of the edge types; 
storing the patterns and the frequencies of the patterns in a global patterns structure; 
in response to input, creating a graph; 
analyzing the graph to identify one or more of the patterns in the global patterns structure that are present in the graph and in which frequencies; 
adding the identified patterns in the global patterns structure that are present in the graph to a per-user patterns structure with the frequencies of those identified patterns; 
scoring the identified patterns in the per-user patterns structure; 
selecting a subset of the identified patterns in the per-user patterns structure that have scores above a threshold as highlight queries; 
executing the selected subset of the identified patterns as highlight queries to generate results; and 
returning the results.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159